Case: 20-103    Document: 14     Page: 1    Filed: 11/06/2019




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  In re: TCT MOBILE INTERNATIONAL LIMITED,
                      Petitioner
               ______________________

                         2020-103
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in No. 2:18-
cv-00194-JRG, Judge J. Rodney Gilstrap.
                  ______________________

                      ON PETITION
                  ______________________

   Before DYK, WALLACH, and TARANTO, Circuit Judges.
WALLACH, Circuit Judge.
                        ORDER
    TCT Mobile International Limited (“TCT Interna-
tional”) petitions for a writ of mandamus compelling the
United States District Court for the Eastern District of
Texas to dismiss for lack of personal jurisdiction.
     Semcon IP, Inc. brought this suit in the Eastern Dis-
trict of Texas against TCT International, a Hong Kong
company with no offices or employees in Texas. The com-
plaint accuses TCT International of infringing or actively
inducing others to infringe four patents by, inter alia, im-
porting certain smartphones into the United States.
Case: 20-103    Document: 14     Page: 2    Filed: 11/06/2019




2                      IN RE: TCT MOBILE INTERNATIONAL LTD.




    TCT International moved to dismiss the complaint for
lack of personal jurisdiction. TCT International argued
that the extent of its involvement was purchasing the ac-
cused products from a related entity and then selling them
in Hong Kong to another related entity, TCT Mobile (US)
Inc. (“TCT US”). TCT International argued that it had no
control over TCT US’s import and sale of the accused prod-
ucts into the United States, particularly in Texas.
    The district court denied the motion. In doing so, it
concluded that Semcon had provided “sufficient evidence
that, ‘acting in consort’ with TCT US, TCT International
deliberately and purposefully shipped Accused Products to
Texas.” It did so after noting that TCT International “reg-
ularly ships Accused Products ordered by TCT US to a
warehouse in Fort Worth, Texas” and an individual “per-
sonally travelled to Texas in his capacity as an employee of
TCT International to ‘take a look at the location of our
handsets after they have been sold to [TCT US].’” *
    A writ of mandamus is a “drastic and extraordinary
remedy reserved for really extraordinary causes.” Cheney
v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367, 380
(2004) (internal quotation marks and citation omitted). A
petitioner must satisfy three requirements: (1) the peti-
tioner must “have no other adequate means to attain the
relief” desired; (2) the petitioner must show that the “right
to issuance of the writ is clear and indisputable”; and (3)
the petitioner must convince the court that the writ is “ap-
propriate under the circumstances.” Id. at 380–81 (inter-
nal quotation marks and citations omitted).
   Because a defendant can obtain meaningful review of a
denial of a motion to dismiss for lack of jurisdiction after



    *   We note that TCT International argues in its peti-
tion that this individual was not actually an employee of
TCT International. We take no position on that issue here.
Case: 20-103      Document: 14    Page: 3    Filed: 11/06/2019




IN RE: TCT MOBILE INTERNATIONAL LTD.                              3



final judgment, mandamus is ordinarily not available. See
In re BNY ConvergEx Grp., LLC, 404 F. App’x 484, 485
(Fed. Cir. 2010). We see no exceptional circumstances here
to depart from that general rule. TCT International cannot
justify an end run around the final judgment rule by argu-
ing that “the financial harm and inconveniences associated
with forcing” it “to litigate in Texas will [already] have been
done.” As the Supreme Court has explained, “extraordi-
nary writs cannot be used as substitutes for appeals . . .
even though hardship may result from delay and perhaps
unnecessary trial.” Bankers Life & Cas. Co. v. Holland, 346
U.S. 379, 383 (1953) (citations omitted).
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

   November 06, 2019             /s/ Peter R. Marksteiner
        Date                     Peter R. Marksteiner
                                 Clerk of Court

s32